Case 1:18-cv-24750-RNS Document 1 Entered on FLSD Docket 11/14/2018 Page 1 of 4



                           UNITED STATES DISTR ICT COURT
                           SOUTHERN DISTR ICT OF FLORIDA
                                  MIAMI DIVIS ION

                                            CASE NO.


 JOSE M. MEJ IA,

        Plaintiff,

 v.

 COMPREHENSIVE HEALTH SERVICES, INC.


      Defendant.
 ________________________________/

                                     NOTICE OF REMOVAL

        Defendant, COMPREHENSIVE HEALTH SERVICES, INC., hereby files this Notice of

 Removal pursuant to 28 U.S.C. §§ 1331, 1441(a) and 1446, with the United States District Court

 for the Southern District of Florida, Miami Division, and as the basis for the removal of this action

 states the following:

        1.      Plaintiff, Jose M. Mejia, (“Plaintiff”) commenced this action on or about October

 11, 2018, in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County

 Florida, Case No. 2018-034657- CA-01 (hereinafter referred to as the “Circuit Court Action”).

        2.      Defendant, COMPREHENSIVE HEALTH SERVICES, INC., was served on

 October 25, 2018 with the Summons and Complaint in the Circuit Court Action.

        3.      This Notice of Removal has been filed within thirty (30) days after such service of

 process on Defendant as required by 28 U.S.C. § 1446(b).

        4.      No further proceedings have occurred in this action, and the Civil Cover Sheet, the

 Summonses, the Complaint, and the Returns of Service constitute the only process, pleadings or
Case 1:18-cv-24750-RNS Document 1 Entered on FLSD Docket 11/14/2018 Page 2 of 4



 papers served in this action. Copies of these documents along with a copy of the docket sheet are

 attached hereto as Composite Exhibit A pursuant to 28 U.S.C. § 1446(a).

        5.        Removal pursuant to 28 U.S.C. §§ 1441 and 1446 is proper in this case. Plaintiff’s

 Complaint asserts two claims (Count IV alleging wage and hour federal statutory violation and

 Count V alleging retaliation) under a federal statute, the Fair Labor Standards Act, 29 U.S.C. §§

 201-219 (the “FLSA”), thereby conferring upon this Court original jurisdiction pursuant to 28

 U.S.C. § 1331.

        6.        The remaining three claims in the complaint all arise out of the payment of wages

 to Plaintiff during his employment (Count I breach of contract; Count II quantum meruit; and

 Count III unjust enrichment). Such claims can be considered by this Court pursuant to its

 supplemental jurisdiction under 28 U.S.C. § 1367. Federal court jurisdiction is proper over these

 claims because these claims are “so related to claims in the action within [this Court’s] original

 jurisdiction that they form part of the same case or controversy.” 28 U.S.C. § 1367(a); see also

 Scheirich v. Town of Hillsboro Beach, Case No. 07-61630-CIV, 2008 U.S. Dist. LEXIS 4090, *6

 (S.D. Fla. Jan. 18, 2008) (exercising original jurisdiction over Title VII retaliation claim and

 supplemental jurisdiction over whistleblower retaliation claim). Accordingly, this Court has

 supplemental jurisdiction over Plaintiff’s claims for breach of contract, quantum meruit, and unjust

 enrichment pursuant to 28 U.S.C. § 1367(a) and removal of all claims therefore is proper. Further,

 Plaintiff’s state law claims do not involve novel or complex state law issues, and the state law

 claims do not substantially predominate over the federal law claims. See 28 U.S.C. § 1367(c).

        7.        Upon the filing of this Notice of Removal, Defendant will give written notice

 thereof to attorneys for Plaintiff, and a copy of this Notice will be promptly filed with the Clerk of
Case 1:18-cv-24750-RNS Document 1 Entered on FLSD Docket 11/14/2018 Page 3 of 4



 the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, as

 required under 28 U.S.C. § 1446(d). See Exhibit B.

        8.      The filing of this Notice of Removal does not constitute a waiver of any defenses

 which may be available to Defendant.

        9.      This Notice of Removal is executed pursuant to Fed. R. Civ. P. 11.

        WHEREFORE,          Defendant,    COMPREHENSIVE            HEALTH        SERVICES,       INC.,

 respectfully requests that the Court take jurisdiction of this action and grant such other and further

 relief as the Court deems just and proper under the circumstances.

        Respectfully submitted this 14th day of November, 2018.

                                                       /s/ Elizabeth M. Rodriguez
                                                       Elizabeth M. Rodriguez
                                                       Florida Bar No. 821690
                                                       FordHarrison
                                                       One S.E. 3rd Avenue, Suite 2130
                                                       Miami, Florida 33131
                                                       Telephone: (305) 808-2143
                                                       Facsimile: (305) 808-2101
                                                       erodriguez@fordharrison.com
                                                       Attorney for Defendant
Case 1:18-cv-24750-RNS Document 1 Entered on FLSD Docket 11/14/2018 Page 4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 14th day of November, 2018, I electronically filed the foregoing

 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

 served this day on all counsel of record or pro se parties identified on the Service List below in the

 manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

 in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Electronic Filing.

                                                               /s/Elizabeth M. Rodriguez


                                          SERVICE LIST

 Peter Michael Hoogerwoerd, Esq.
 pmh@rgpattorneys.com
 Nathaly Lewis, Esq.
 nl@rgpattorneys.com
 Carlos D. Serrano, Esq.
 cs@rgpattorneys.com
 REMER & GEORGES-PIERRE, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Telephone: 305-416-5000
 Facsimile: 305-416-5005
  (via CM/ECF)




 WSACTIVELLP:10170763.1
